 


110 HR 108 IH: National Small Business Regulatory Assistance Act of 2007
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 108 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mrs. Jo Ann Davis of Virginia introduced the following bill; which was referred to the Committee on Small Business 
 
A BILL 
To amend the Small Business Act to direct the Administrator of the Small Business Administration to establish a program to provide regulatory compliance assistance to small business concerns, and for other purposes. 
 
 
1.Short title This Act may be cited as the National Small Business Regulatory Assistance Act of 2007. 
2.Purpose The purpose of this Act is to establish a program to— 
(1)provide confidential assistance to small business concerns; 
(2)provide small business concerns with the information necessary to improve their rate of compliance with Federal and State regulations; 
(3)create a partnership among Federal agencies to increase outreach efforts to small business concerns with respect to regulatory compliance; 
(4)provide a mechanism for unbiased feedback to Federal agencies on the regulatory environment for small business concerns; and 
(5)utilize the service delivery network of Small Business Development Centers to improve access of small business concerns to programs to assist them with regulatory compliance. 
3.Definitions In this Act, the definitions set forth in section 37(a) of the Small Business Act (as added by section 4 of this Act) shall apply. 
4.Small business regulatory assistance program The Small Business Act (15 U.S.C. 637 et seq.) is amended— 
(1)by redesignating section 37 as section 99; and 
(2)by inserting after section 36 the following new section: 
 
37.Small business regulatory assistance program 
(a)DefinitionsIn this section, the following definitions apply: 
(1)AdministratorThe term Administrator means the Administrator of the Small Business Administration, acting through the Associate Administrator for Small Business Development Centers. 
(2)AssociationThe term Association means the association recognized by the Administrator of the Small Business Administration under section 21(a)(3)(A). 
(3)Participating small business development centerThe term participating Small Business Development Center means a Small Business Development Center participating in the program. 
(4)ProgramThe term program means the regulatory assistance program established under this section. 
(5)Regulatory compliance assistanceThe term regulatory compliance assistance means assistance provided by a Small Business Development Center to a small business concern to enable the concern to comply with Federal regulatory requirements. 
(6)Small business development centerThe term Small Business Development Center means a Small Business Development Center described in section 21. 
(7)StateThe term State means each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, and Guam. 
(b)AuthorityIn accordance with this section, the Administrator shall establish a program to provide regulatory compliance assistance to small business concerns through participating Small Business Development Centers, the Association, and Federal compliance partnership programs. 
(c)Small business development centers 
(1)In generalIn carrying out the program, the Administrator shall enter into arrangements with participating Small Business Development Centers under which such centers will provide— 
(A)access to information and resources, including current Federal and State nonpunitive compliance and technical assistance programs similar to those established under section 507 of the Clean Air Act Amendments of 1990; 
(B)training and educational activities; 
(C)confidential, free-of-charge, one-on-one, in-depth counseling to the owners and operators of small business concerns regarding compliance with Federal and State regulations, provided that such counseling is not considered to be the practice of law in a State in which a Small Business Development Center is located or in which such counseling is conducted; 
(D)technical assistance; and 
(E)referrals to experts and other providers of compliance assistance who meet such standards for educational, technical, and professional competency as are established by the Administrator. 
(2)Reports 
(A)In generalEach participating Small Business Development Center shall transmit to the Administrator a quarterly report that includes— 
(i)a summary of the regulatory compliance assistance provided by the center under the program; and 
(ii)any data and information obtained by the center from a Federal agency regarding regulatory compliance that the agency intends to be disseminated to small business concerns. 
(B)Electronic formEach report referred to in subparagraph (A) shall be transmitted in electronic form. 
(C)Interim reportsA participating Small Business Development Center may transmit to the Administrator such interim reports as the center considers appropriate. 
(D)Limitation on disclosure requirementsThe Administrator may not require a Small Business Development Center to disclose the name or address of any small business concern that received or is receiving assistance under the program, except that the Administrator shall require such a disclosure if ordered to do so by a court in any civil or criminal action. 
(d)Data repository and clearinghouse 
(1)In generalIn carrying out the program, the Administrator shall— 
(A)act as the repository of and clearinghouse for data and information submitted by Small Business Development Centers; and 
(B)transmit to the President, the Committee on Small Business and Entrepreneurship of the Senate, and the Committee on Small Business of the House of Representatives an annual report that includes— 
(i)a description of the types of assistance provided by participating Small Business Development Centers under the program; 
(ii)data regarding the number of small business concerns that contacted participating Small Business Development Centers regarding assistance under the program; 
(iii)data regarding the number of small business concerns assisted by participating Small Business Development Centers under the program; 
(iv)data and information regarding outreach activities conducted by participating Small Business Development Centers under the program, including any activities conducted in partnership with Federal agencies; 
(v)data and information regarding each case known to the Administrator in which one or more Small Business Development Centers offered conflicting advice or information regarding compliance with a Federal or State regulation to one or more small business concerns; 
(vi)any recommendations for improvements in the regulation of small business concerns; and 
(vii)a list of regulations identified by the Administrator, after consultation with the Small Business and Agriculture Regulatory Enforcement Ombudsman, as being most burdensome to small business concerns, and recommendations to reduce or eliminate the burdens of such regulations.  
(e)Eligibility 
(1)In generalA Small Business Development Center shall be eligible to receive assistance under the program only if the center is certified under section 21(k)(2). 
(2)Waiver With respect to a Small Business Development Center seeking assistance under the program, the administrator may waive the certification requirement set forth in paragraph (1) if the Administrator determines that the center is making a good faith effort to obtain such certification. 
(3)Effective dateThe restriction described in paragraph (1) shall not apply to any Small Business Development Center before October 1, 2007. 
(f)Selection of participating state programs 
(1)Establishment of programIn consultation with the Association and giving substantial weight to the Association's recommendations, the Administrator shall select the Small Business Development Center programs of 2 States from each of the following groups of States to participate in the program: 
(A)Group 1: Maine, Massachusetts, New Hampshire, Connecticut, Vermont, and Rhode Island. 
(B)Group 2: New York, New Jersey, Puerto Rico, and the Virgin Islands. 
(C)Group 3: Pennsylvania, Maryland, West Virginia, Virginia, the District of Columbia, and Delaware. 
(D)Group 4: Georgia, Alabama, North Carolina, South Carolina, Mississippi, Florida, Kentucky, and Tennessee. 
(E)Group 5: Illinois, Ohio, Michigan, Indiana, Wisconsin, and Minnesota. 
(F)Group 6: Texas, New Mexico, Arkansas, Oklahoma, and Louisiana. 
(G)Group 7: Missouri, Iowa, Nebraska, and Kansas. 
(H)Group 8: Colorado, Wyoming, North Dakota, South Dakota, Montana, and Utah. 
(I)Group 9: California, Guam, Hawaii, Nevada, and Arizona. 
(J)Group 10: Washington, Alaska, Idaho, and Oregon. 
(2)Deadline for initial selectionsThe Administrator shall make selections under paragraph (1) not later than 60 days after promulgation of regulations under section 5 of the National Small Business Regulatory Assistance Act of 2007. 
(3)Additional selectionsNot earlier than the date 3 years after the date of the enactment of this paragraph, the Administrator may select Small Business Development Center programs of States in addition to those selected under paragraph (1). The Administrator shall consider the effect on the programs selected under paragraph (1) before selecting additional programs under this paragraph. 
(4)Coordination to avoid duplication with other programsIn selecting programs under this subsection, the Administrator shall give a preference to Small Business Development Center programs that have a plan for consulting with Federal and State agencies to ensure that any assistance provided under this section is not duplicated by an existing Federal or State program. 
(g)Matching not requiredSubparagraphs (A) and (B) of section 21(a)(4) shall not apply to assistance made available under the program. 
(h)Distribution of grants 
(1)In generalExcept as provided in paragraph (2), each State program selected to receive a grant under subsection (f) in a fiscal year shall be eligible to receive a grant in an amount not to exceed the product obtained by multiplying— 
(A)the amount made available for grants under this section for the fiscal year; and 
(B)the ratio that— 
(i)the population of the State; bears to 
(ii)the population of all the States with programs selected to receive grants under subsection (f) for the fiscal year. 
(2)Minimum amountThe minimum amount that a State program selected to receive a grant under subsection (f) shall be eligible to receive under this section for any fiscal year shall be $200,000. The Administrator shall reduce the amount described in paragraph (1) as appropriate to carry out the purposes of this paragraph and subsection (j)(2). 
(i)Evaluation and reportNot later than 3 years after the establishment of the program, the Comptroller General of the United States shall conduct an evaluation of the program and shall transmit to the Administrator, the Committee on Small Business and Entrepreneurship of the Senate, and the Committee on Small Business of the House of Representatives a report containing the results of the evaluation along with any recommendations as to whether the program, with or without modification, should be extended to include the participation of all Small Business Development Centers. 
(j)Authorization of appropriations 
(1)In generalThere are authorized to be appropriated to carry out this section $5,000,000 for fiscal year 2007 and each fiscal year thereafter. 
(2)Limitation on use of other fundsThe Administrator may carry out the program only with amounts appropriated in advance specifically to carry out this section.. 
5.Promulgation of regulations After providing notice and an opportunity for comment and after consulting with the Association (but not later than 180 days after the date of the enactment of this Act), the Administrator shall promulgate final regulations to carry out this Act, including regulations that establish— 
(1)priorities for the types of assistance to be provided under the program; 
(2)standards relating to educational, technical, and support services to be provided by participating Small Business Development Centers; 
(3)standards relating to any national service delivery and support function to be provided by the Association under the program; 
(4)standards relating to any work plan that the Administrator may require a participating Small Business Development Center to develop; and 
(5)standards relating to the educational, technical, and professional competency of any expert or other assistance provider to whom a small business concern may be referred for compliance assistance under the program. 
6.Privacy requirements applicable to small business development centers Section 21(c) of the Small Business Act (15 U.S.C. 648(c)) is amended by adding at the end the following: 
 
(9)Privacy requirements 
(A)In generalNo Small Business Development Center, consortium of Small Business Development Centers, or contractor or agent of a Small Business Development Center shall disclose the name or address of any individual or small business concern receiving assistance under this section without the consent of such individual or small business concern, except that— 
(i)the Administrator shall require such disclosure if ordered to do so by a court in any civil or criminal action; and 
(ii)if the Administrator considers it necessary while undertaking a financial audit of a Small Business Development Center, the Administrator shall require such disclosure for the sole purpose of undertaking such audit. 
(B)Regulations The Administrator shall issue regulations to establish standards for requiring disclosures during a financial audit under subparagraph (A)(ii).. 
 
